FILED
                             NOT FOR PUBLICATION                            JUN 28 2010

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S . CO UR T OF AP PE A LS




                             FOR THE NINTH CIRCUIT



TW,                                              No. 09-35298

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00371-LRS

  v.
                                                 MEMORANDUM *
SPOKANE COUNTY; OZZIE D.
KNEZOVICH,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Eastern District of Washington
                    Lonny R. Suµo, Chief District Judge, Presiding

                        Argued and Submitted February 4, 2010
                                 Seattle, Washington

Before:        W. FLETCHER and RAWLINSON, Circuit Judges, and LASNIK, **
               Chief District Judge.

       On February 4, 2010, this case was argued and submitted for decision. The

State of Washington has now enacted legislation repealing the statutory provision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Robert S. Lasniµ, United States District Judge for the
Western District of Washington, sitting by designation.
requiring in-person quarterly reporting by level II and III sex offenders with fixed

residences, Rev. Code Wash. y 9A.44.130(7). See 2010 Wash. Sess. Laws ch. 265

(effective June 10, 2010). As a result, T.W. is no longer required to report in

person.

      By order filed April 5, 2010, we asµed the parties to brief whether the instant

appeal is moot in light of the repeal of the challenged provision. Having reviewed

the parties' submissions, we now vacate the district court's judgment and remand

with instructions to dismiss the case as moot.

      'A claim is moot when the issues presented are no longer live or the parties

lacµ a legally cognizable interest in the outcome. The basic question is whether

there exists a present controversy as to which effective relief can be granted.'

Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 1997)

(citation and internal quotation marµs omitted). 'As a general rule, if a challenged

law is repealed or expires, the case becomes moot.' Native Vill. of Noataµ v.

Blatchford, 38 F.3d 1505, 1510 (9th Cir. 1994). T.W. concedes that the statute has

been repealed but raises several arguments as to why this appeal is not moot.

      When T.W. filed his supplemental brief on April 20, 2010, he argued that his

claims for injunctive and declaratory relief were not presently moot because the




                                          2
statute remained in effect until June 10, 2010. Because the relevant portion of the

statute has since been repealed, that claim is now moot.

      T.W.'s next argument is that repeal of the statute does not moot his separate

allegation of deprivation of rights based upon the threat of arrest and prosecution

for failure to comply with the in-person reporting law. He argues that even after

the repeal, the state may arrest and prosecute him for any past violations. T.W. and

the County, however, have stipulated that T.W. has always complied with the in-

person reporting requirement.

      T.W.'s final argument is that his challenge is not moot because he retains

live claims for nominal damages, attorney's fees, and costs. The repeal of a

challenged law does not moot a claim for damages by a plaintiff alleging a past

violation of his rights. Outdoor Media, 506 F.3d at 902. However, T.W. did not

request damages in this case. Although T.W. asµed for injunctive and declaratory

relief, 'reasonable costs and attorney fees,' and 'for such further legal and

equitable relief as to the court appears just,' he did not attempt to state a cause of

action for damages based on any past deprivation of his constitutional rights. The

request for costs and attorney's fees is not sufficient to µeep the case alive. See

Bucµhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health & Human Res., 532

U.S. 598, 605, 608 (2001). The Supreme Court has warned against reading a claim


                                            3
for damages into a catchall prayer for relief in order to avoid a finding of mootness,

which is exactly what T.W. seeµs to do here. See Arizonans for Official English v.

Arizona, 520 U.S. 43, 71 (1997).

      We therefore vacate the district court's judgment and remand with

instructions to dismiss the case as moot. See Chem. Producers & Distribs. Ass'n v.

Helliµer, 463 F.3d 871, 878-80 (9th Cir. 2006).

      VACATED AND REMANDED.




                                          4
                                               FILED
T.W. v. Spoµane County, Case No. 09-35298       JUN 28 2010
Rawlinson, Circuit Judge, concurring:       MOLLY C. DWYER, CLERK
                                             U.S . CO UR T OF AP PE A LS

     I concur in the result.